Title: To James Madison from John Armstrong, 17 May 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          17th. May 1814 W. Dpt.
        
        I had the honor of forwarding to you some days since (I think on the 9th. instant) several letters from Gen. Pinckney & a correspondence between Major Gen. Izzard and Gen. Wilkinson, from information given by the Secretary of State, I suspect that these dispatches have not reached you. Of the packet from the South, I have no memorandum in writing. They announced the dispersion of the savages. The Gen’s intention to repair to the Sea Coast—the return of Gen. Jackson & the Tennessee Militia to their homes & the location of the other corps composing the Army. These subjects are continued in the dispatch now enclosed from the same quarter with some new matter—the principal points of which are—the feeding of such of the hostile Indians as have come, or may come, into our camps, & the treaty to be held with the Creek nation. The former of these is, I conclude, indispensable, though very inconvenient & the latter (the appointment of Commissioner or Commissioners to hold the treaty) of the same character. The difficulty is to get men who would be well qualified & able to present themselves promptly for the business. The choice is still farther narrowed by Georgia & Tennessee politicks. May not Hawkins & Mc.Kee the two Indian Agents be employed, with Gov. Holmes of the Missisippi Territory?
        I shall present to you in a day or two the substance of the other communications which I suppose to have been lost.
        
        The Intelligencer of yesterday & to-day give all we know in relation to the Oswego business—excepting that Gen. Brown says in his letter of the 7th. that “it is reported to me this morning that the enemy’s 60 gun ship left Kingston yesterday.” I think it probable that so long as the attacks of the enemy were direct on the Fort, Mitchel kept his ground & with considerable advantage—but that so soon as the enemy effected a landing out of reach of his guns—he would retire to the Falls, 13 miles in the rear of the Fort, & put the river between himself and them, untill by reinforcements, he would be able to drive them off. That the Fleet has returned to Kingston we know. On the whole, the attack has failed—their object was to capture the guns of our new Frigate & a store of army provisions. The last had been got down to Sackets harbor. I am Sir with the highest respect Your obed. & faithful servt
        
          J. Armstrong
        
      